Citation Nr: 1411753	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  08-32 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability, to include as secondary to the service-connected sinusitis. 

2. Entitlement to service connection for tinnitus, to include as secondary to the service-connected sinusitis. 

3. Entitlement to service connection for rhinitis, to include as secondary to the service-connected sinusitis. 

4. Entitlement to service connection for a skin rash. 


ATTORNEY FOR THE BOARD

M. Donohue, Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to May 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's January 1974 entrance examination revealed that he entered service with impaired hearing in both ears.  See Hensley v. Brown, 5 Vet.App. 155, 157 (1993) (threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.)  

In a May 2012 statement, the Veteran reported that he experienced acoustic trauma during basic training.  Currently, the record does not indicate whether the Veteran's preexisting hearing loss was aggravated beyond the natural progress of the disease during service. 

In the above-mentioned May 2012 statement, the Veteran also reported that he experienced acoustic trauma while working as a tank mechanic.  While the Veteran's DD-214 indicates that his military occupational specialty was a "unit clerk," it is possible that his service personnel records could shed additional light on the nature of the Veteran's service and his claimed in-service acoustic trauma.  

Service treatment records also indicate that the Veteran was treated for nasal symptoms and a rash in his groin while on active duty.  See October 1974 and March 1975 treatment records.  Post-service treatment records document that the Veteran has been diagnosed with rhinitis and a "body rash."  

Under these circumstances, the Veteran should be afforded a VA examination to determine whether the etiology of his claimed disabilities.  See McLendon v. Nicholson, 20 Vet.App. 79 (2006); Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2013).

As the Veteran's claims are being remanded, any ongoing VA medical treatment records pertinent to issues on appeal should be obtained. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. The AMC should take appropriate steps to contact the Veteran and ask that he identify the names and addresses of all health care providers who have treated him for the issues on appeal. 

The AMC should attempt to obtain any such records. All efforts to obtain such records should be documented in the claims folder. All available records should be associated with the Veteran's VA claims folder.

2. The AMC should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), and any other appropriate location, to request a complete copy of the Veteran's service personnel records. All efforts to obtain such records should be documented in the claims folder.

3. Then, the AMC should schedule the Veteran for a VA examination to determine the nature and likely etiology of the bilateral hearing loss and tinnitus.  The Veteran's claims folder must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

After examining the Veteran and reviewing the record, the examiner is asked to opine as to: 

(1) Whether the Veteran's pre-existing hearing loss underwent a permanent increase in severity during active service, and if so, was that permanent increase in severity during service due to the natural progress of the condition.  

(2) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed tinnitus had causal origins in service or is otherwise related to the Veteran's active duty service.  

(3) Whether it is at least as likely as not, (50 percent probability or greater), that any current hearing loss disability or tinnitus was (A) caused or (B) aggravated (permanently worsened beyond normal progression) by the service-connected sinusitis.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4. Then, the AMC should schedule the Veteran for a VA examination to determine the nature and likely etiology of the Veteran's rhinitis.  The Veteran's claims folder must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

The examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that the Veteran's rhinitis had causal origins in service or is otherwise related to the Veteran's active duty service. 

The examiner should also comment on whether it is at least as likely as not, (50 percent probability or greater), that the rhinitis was (A) caused or (B) aggravated (permanently worsened beyond normal progression) by the service-connected sinusitis.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  Then, the AMC should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed skin disability.  The Veteran's claims folder must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

The examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that any identified skin disorder had causal origins in service or is otherwise related to the Veteran's active duty service. 

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.


6. After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


